Slip Op. 00-6

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________
                                  :
NTN BEARING CORP. OF AMERICA,     :
NTN CORPORATION, AMERICAN NTN     :
BEARING MFG. CORP., NTN           :
DRIVESHAFT, INC. and NTN-BOWER    :
CORPORATION,                      :
                                  :
          Plaintiffs and          :
          Defendant-Intervenors, :
                                  :
                    v.            :
                                  :
UNITED STATES,                    :   Consol. Court No.
                                  :   97-01-00092
          Defendant,              :
                                  :
KOYO SEIKO CO., LTD. and KOYO     :
CORPORATION OF U.S.A.; NSK LTD.   :
and NSK CORPORATION,              :
                                  :
          Defendant-Intervenors, :
                                  :
THE TORRINGTON COMPANY,           :
                                  :
          Defendant-Intervenor    :
          and Plaintiff.          :
__________________________________:

                           JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), NTN Bearing Corp. of America v.
United States, 23 CIT ___, Slip Op. 99-71 (July 29, 1999),
modified by NTN Bearing Corp. of America v. United States, 23
CIT ___, Slip Op. 99-113 (Oct. 22, 1999), and Commerce having
complied with the Court’s remand, and no responses to the Remand
Results having been submitted by the parties, it is hereby
Consol. Court No. 97-01-00092                           Page 2


     ORDERED that the Remand Results filed by Commerce on
November 26, 1999, are affirmed in their entirety; and it is
further

     ORDERED that since all other issues having been previously
decided, this case is dismissed.



                                 _____________________________
                                      NICHOLAS TSOUCALAS
                                         SENIOR JUDGE



Dated:   January 18, 2000
         New York, New York